Case 20-21595-GLT        Doc 12     Filed 05/21/20 Entered 05/21/20 18:05:13             Desc Main
                                   Document      Page 1 of 17


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           ) Case No. 20-21595-GLT
Majestic Hills, LLC,                             )
               Debtor,                           ) Chapter 11
Majestic Hills, LLC,                             )
               Movant,                           ) Hearing Date: 06/18/20 @ 10:00 a.m.
               vs.                               ) Response Due: 06/08/20
Westfield Insurance Company                      )
               Respondent.                       ) Document No.


     DEBTOR’S MOTION FOR AN ORDER (I) APPROVING THE ASSUMPTION OF
 THE SETTLEMENT AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
 WESTFIELD INSURANCE COMPANY, (II) APPROVING THE SALE OF CERTAIN
    INSURANCE POLICIES, AND (III) ISSUING AN INJUNCTION PURSUANT
              TO THE SALE OF CERTAIN INSURANCE POLICIES

       AND NOW, comes the Debtor, Majestic Hills, LLC, by and through its counsel,

Donald R. Calaiaro and Calaiaro Valencik, and presents the following:

                                 PRELIMINARY STATEMENT

       1.      This Chapter 11 Case was filed to provide for the resolution of all current

and future litigation claims against the Debtor, Majestic Hills, LLC. Through confirmation

of a chapter 11 plan of liquidation, the Debtor intends to establish a liquidating trust into

which the proceeds of the Westfield Settlement Agreement, less certain fees and

expenses, and other assets will be transferred. The liquidating trust will assume liability

for, and use its assets to resolve, the litigation claims. By resolving the parties’ respective

rights and obligations under the Westfield insurance policies, obtaining the settlement

payment from Westfield, and establishing procedures to govern distributions from the

liquidating trust, the trust will be able to resolve, value, and, if eligible, pay current litigation

claims that are submitted to the liquidating trust before an applicable bar date in a fair and

efficient manner. Together, approval of the Westfield Settlement Agreement and any
Case 20-21595-GLT      Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13        Desc Main
                                Document      Page 2 of 17


other insurance settlement agreements and confirmation of a plan of liquidation will

ensure a fair and equitable distribution among current litigation claimants. Accordingly,

approval of the Westfield Settlement Agreement is integral to the successful conclusion

of this Chapter 11 Case.

                                JURISDICTION & VENUE

       2.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334.

       3.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       4.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.     The statutory predicates for the relief requested herein are sections 105,

363, and 365 of the Bankruptcy Code. Such relief is warranted under Federal Rule of

Bankruptcy Procedure 6004, 6006, and 9019 (the “Bankruptcy Rules”).

                                        PARTIES

       6.     The Movant is Majestic Hills, LLC, a Pennsylvania Limited Liability

Company (hereinafter, “Majestic Hills” or “Debtor”), the Debtor-in-Possession in the above

captioned bankruptcy. Majestic Hills continues to operate the Debtor’s business as the

Debtor-in-Possession and has all the rights and powers of a bankruptcy trustee pursuant

to section 1107(a) and 1108 of the Bankruptcy Code.

       7.     The Respondent is Westfield Insurance Company (hereinafter, “Westfield”,

and collectively with Majestic Hills, the “Parties”), an insurance company organized and

existing under the laws of the state of Ohio with its principal place of business located at

One Park Circle, Westfield Center, Ohio 44251. At all times material hereto, Westfield

was authorized to transact business in the Commonwealth of Pennsylvania.
Case 20-21595-GLT          Doc 12     Filed 05/21/20 Entered 05/21/20 18:05:13                Desc Main
                                     Document      Page 3 of 17


                                    FACTUAL BACKGROUND

        8.       Majestic Hills, LLC filed a voluntary petition for relief under Chapter 11 of

title 11 of the United States Code, 11 U.S.C. § 101 et seq. (as amended, the “Bankruptcy

Code”), in the United States Bankruptcy Court for the Western District of Pennsylvania

on May 21, 2020.

        9.      The Debtor continues in the management of its business and properties as

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee, examiner, or creditors’ committee has been appointed in this Chapter 11 Case.

        10.     This bankruptcy was filed by the Debtor to provide a resolution to certain

litigation claims that have arisen from or are related to the development of properties

located in North Strabane Township, Washington County, Pennsylvania.

        11.     The Debtor entered into a Lot Purchase Agreement with NVR, Inc. d/b/a

Ryan Homes to develop and sell to NVR one-hundred and seventy-nine (179) developed

single family lots.

        12.     Beginning on August 20, 2009 and continuing through August 20, 2017,

Westfield issued primary-level and umbrella excess insurance policies (the “Policies”)1 to

Majestic Hills as named insured.

        13.     Subsequent to the completion of the development, landslides occurred on

the properties. The landslides caused the condemnation and destruction of certain lots

and structures on the developed property and damage to others.

        14.     The Debtor has become entangled in litigation as a result of these

landslides, including a lawsuit with NVR, Inc. in the United States District Court for the


1       Policies and other capitalized terms shall have the meanings ascribed to them in the Definitions
Section of the Settlement Agreement, attached to this Motion as Exhibit A.
Case 20-21595-GLT       Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13         Desc Main
                                 Document      Page 4 of 17


Western District of Pennsylvania and several separate lawsuits with property owners

whose homes were allegedly damages or destroyed, and the Township of North Strabane

and its Municipal Authority, in the Court of Common Pleas of Washington County,

Pennsylvania (collectively, the “Lawsuits”).

       15.    There are numerous parties who may be liable and each party’s insurance

companies have tendered defenses. Some insurance companies have undertaken

representation with a reservation of rights.

       16.    As a result of the litigation claims against Majestic Hills, the Debtor asserted

that Westfield has or will have coverage obligations in respect of the claims under one or

more of the Policies.

       17.    Westfield is providing a defense to Majestic Hills and other parties in

connection with the Lawsuits, subject to a reservation of rights.

       18.    Westfield contends that it owes no duty to defend, and that it will not owe

any duty to indemnify, particularly because the damages alleged in the Lawsuits took

place after the Policies were cancelled at the request of Majestic Hills.

                         The Westfield Settlement Agreement

       19.    Prior to the Petition Date, the Debtor conducted extensive, good faith

negotiations with Westfield for the purpose of resolving the Policies that, subject to their

respective terms, conditions, and exclusions cover or allegedly cover the cost of

defending and indemnifying Debtor for the Lawsuits, the Westfield Settlement Agreement

is the product of those negotiations and, among other things, results in a settlement

payment to the Debtor in the aggregate amount of $400,000.00 (the “Settlement

Payment”).
Case 20-21595-GLT         Doc 12     Filed 05/21/20 Entered 05/21/20 18:05:13              Desc Main
                                    Document      Page 5 of 17


       20.     Through the Westfield Settlement Agreement, the Debtor has resolved

various issues regarding the scope of coverage that may be available under the Policies.

       21.     The Westfield Settlement Agreement is premised on the Debtor’s desire

and intent to commence this Chapter 11 Case and to establish a liquidating trust to

resolve all current Litigation Claims that are to be submitted to a liquidating trust before

an applicable bar date. There is no indication that the Westfield Settlement Agreement

would have been achievable outside those parameters. Without the Westfield Settlement

Agreement and absent the filing of this Chapter 11 Case, the Debtor would have been

unable to pay the costs of those Litigation Claims or the costs of pursuing insurance

coverage.

                     SUMMARY OF THE SETTLEMENT AGREEMENT

       22.      The Westfield Settlement Agreement resolves all claims of the Debtor

against Westfield in respect of each of the Policies issued to the Debtor by Westfield, and

identified on Exhibit B attached hereto. The material terms can be summarized as

follows:2

               (a) Westfield agrees to pay a total of $400,000.00 within twenty (20) days
                   of the date of the Order approving the Westfield Settlement Agreement
                   becomes final and non-appealable.

               (b) The Debtor shall use the proceeds of the Westfield Settlement
                   Agreement solely to make payments to or for the benefit of holders of
                   Litigation Claims and for other costs and expenses associated with this
                   Chapter 11 Case.

               (c) Immediately upon Westfield’s payment of the full amount under the
                   Westfield Settlement Agreement (the “Payment Date”), all Policies shall
                   be deemed to have been sold back to Westfield pursuant to sections


2       This is a summary only. Reference should be made to the complete Westfield Settlement
Agreement attached hereto as Exhibit A. The terms of the Westfield Settlement Agreement shall supersede
the terms of this summary in all instances.
Case 20-21595-GLT     Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13           Desc Main
                               Document      Page 6 of 17


                363(b) and 363(f) of the Bankruptcy Code, and the sale shall operate as
                if Westfield had never issued the Policies.

             (d) Upon the occurrence of the Payment Date, (a) Westfield and its
                 predecessors, successors, subsidiaries, affiliates, directors, officers,
                 and representatives shall be irrevocably released from (i) all claims by
                 the Debtor, on behalf of itself and the bankruptcy estate, JND Properties,
                 LLC, Parkridge Development LLC, Joseph N. DeNardo, individually, and
                 Shari DeNardo, individually, under, arising out of, related to, and/or in
                 connection with the Policies, and (ii) all extra contractual claims arising
                 out of, related to and/or in connection with the Policies, and (b) all rights
                 and obligations between the Debtor and Westfield in respect of the
                 Policies shall be fully and finally extinguished. The Debtor’s releases of
                 Westfield and sale of the Policies back to Westfield shall leave Westfield
                 completely released as if it never issued the Policies.

             (e) To prevent claims that directly or indirectly arise from, are based upon,
                 are attributable to, or derive from the Policies being purchased by
                 Westfield, the Westfield Settlement Agreement is conditioned upon the
                 Court entering an order pursuant to section 105(a) of the Bankruptcy
                 Code permanently staying, retraining, and enjoining all persons who
                 hold or assert, or may in the future hold or assert, any claim against the
                 Debtor arising out of or in connection with the activities covered by the
                 Policies, or in connection with the Debtor’s activities giving rise to claims
                 made or to be made under the Policies, or any other person who may
                 claim to be an insured, additional insured, or otherwise entitled to any
                 benefit under the Policies, from asserting any claim or right to
                 entitlement, or taking any other action against Westfield and its
                 predecessors, successors, subsidiaries, affiliates, directors, officers,
                 and representatives, for the purpose of obtaining any recovery or other
                 relief from such protected entities or under or in connection with the
                 Policies (the “Insurance Policy Injunction”).

                                  BASIS FOR RELIEF

A.    The Court Should Authorize The Assumption Of The Westfield Settlement
      Agreement Under Section 365 Of The Bankruptcy Code.

      23.    Section 365(a) of the Bankruptcy Code provides, in relevant part, that a

debtor “may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a). Courts routinely approve motions to assume, assume and assign, or

reject executory contracts or unexpired leases upon a showing that the debtor’s decision
Case 20-21595-GLT      Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13        Desc Main
                                Document      Page 7 of 17


to take such action will benefit the debtor’s estate and is an exercise of sound business

judgment. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (stating that section

365 is traditionally subject to the “business judgment” standard).

       24.    Once a debtor articulates a valid business justification for the assumption

of its agreements, “then a strong presumption follows that the agreement at issue was

negotiated in good faith and is in the best interests of the estate; the burden of rebutting

that presumption falls to parties opposing the transaction.” In re Filene’s Basement, LLC,

No. 11-13511 (KJC), 2014 WL 1713416, at *12 (Bankr.D.Del., Apr. 29, 2014); In re Johns-

Manville Corp., 60 B.R. 612, 615-16 (Bankr.S.D.N.Y. 1986) (“a presumption of

reasonableness attaches to a Debtor’s management decisions.”).

       25.    The approval of the Westfield Settlement Agreement is an important aspect

of the Debtor’s efforts in this Chapter 11 Case. As indicated above, the settlement

provides significant proceeds to the estate, without requiring the Debtor to incur expenses

to litigate the existing insurance coverage dispute with Westfield. Moreover, the Westfield

Settlement Agreement allows the Debtor to effect a fair and efficient distribution of the

settlement proceeds to its litigation claimants. Thus, the Debtor believes that the

assumption of the Westfield Settlement Agreement is an exercise of its sound business

judgment.

B.     The Court Should Approve the Westfield Settlement Agreement Under
       Bankruptcy Rule 9019.

       26.    Bankruptcy Rule 9019 provides that “[o]n motion by the trustee [or debtor-

in-possession] and after notice and a hearing, the court may approve a compromise or

settlement.” Fed. R. Bankr. P. 9019(a). Compromises are a normal part of the bankruptcy

process. Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
Case 20-21595-GLT      Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13        Desc Main
                                Document      Page 8 of 17


390 U.S. 414, 424 (1968). As a matter of policy, compromises and settlements are

favored in order to minimize litigation and expedite administration of the estate. In re

Martin, 91 F.3d 389, 393 (3d Cir. 1996); In re A & C Properties, 784 F.2d 1377, 1381 (9th

Cir. 1986); accord In re Heissinger Resources Ltd., 67 B.R. 378, 383 (C.D. Ill. 1986) (“the

bankruptcy court is to consider that the law favors compromise.”).

       27.    The decision to approve a settlement is within a bankruptcy court’s

discretion. See In re Summit Metals, Inc., 477 Fed. App’x 18, 21 (3d Cir. 2012) (applying

the abuse of discretion standard to affirm the bankruptcy court’s approval of a settlement).

A settlement should be approved where the court determines it is fair and equitable and

in the best interests of the bankruptcy estate. See In re Capmark Financial Group, Inc.,

No. 09-13684, 2011 WL 6013698 (Bankr.D.Del. Apr. 15, 2011).

       28.    A bankruptcy court’s approval of a settlement agreement must be fair and

equitable, and the Court must balance the value of the claim that is being compromised

against the value of the estate of the acceptance of the compromise. In re ICL Holding

Co., Inc., 802 F.3d 547 (3d.Cir.2015).

       29.    In determining whether a proposed settlement is fair and equitable, neither

an evidentiary hearing nor a rigid mathematical analysis is required. Tri-State Fin., LLC

v. Lovald, 525 F.3d 649, 655 (8th Cir. 2008); In re Am. Reserve Corp., 841 F.2d 159, 163

(7th Cir. 1987) (minitrial not required). Rather, the court must determine whether the

proposed compromise falls within the reasonable range of litigation possibilities. Tri-State

Fin., LLC v. Lovald, 525 F.3d at 654 (the court is required only to “determine that the

settlement does not fall below the lowest point in the range of reasonableness.”); see also

In re Allegheny Int’l, Inc., 118 B.R. 282, 311 (Bankr.W.D.Pa. 1990).
Case 20-21595-GLT        Doc 12     Filed 05/21/20 Entered 05/21/20 18:05:13            Desc Main
                                   Document      Page 9 of 17


       30.     There are four criteria that a bankruptcy court should consider in approving

settlement: (1) the probability of success in litigation; (2) the likely difficulties in collection;

(3) the complexity of the litigation involved, and the expense, inconvenience and delay

necessarily attending it; and (4) the paramount interest of the creditors. Martin, 91 F.3d

at 393, (citing TMT Trailer Ferry); see also In re Neshaminy Office Bldg. Assocs., 62 B.R.

798, 803 (E.D.Pa.1986). The Court also may apply weight to a debtor’s business

judgment that the proposed settlement should be approved. See In re Wheeling-

Pittsburgh Steel Corp., 72 B.R. 845, 849 (Bankr.W.D.Pa. 1987) (concluding that the court

should not interfere with or second guess the debtor’s sound business judgment).

       31.     Westfield disputes it has any obligations to provide coverage for the

litigation claims under any of the Policies. Westfield has contended that both the primary-

level and umbrella Policies contain provisions that preclude any coverage for defense or

indemnity of the Lawsuits.

       32.     Prior to the landslide which is the basis of the Lawsuits, the Debtor elected

to cancel its Policies with Westfield effective August 20, 2017. There is a dispute as to

when the actual failure of the landslide occurred. The Phillips claim alleges a crack

occurred in 2015.

       33.     Although the Debtor, JND, and other individuals are being provided with a

defense by Westfield in the Lawsuits, Westfield contends that it will owe no duty to

indemnify under the Policies for any legal liability associated with property damage that

first manifested after the cancellation of the Policies.

       34.     Westfield’s agreement to participate in the defense of the Lawsuits was

based on the uncertainty in the allegations as to the date on which alleged property
Case 20-21595-GLT       Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13          Desc Main
                                 Document     Page 10 of 17


damage first manifested itself, but there is little doubt that the vast majority of the damages

being claimed in the Lawsuits arise out of landslide incidents that took place in 2018,

when the Policies were no longer in effect.

       35.    Westfield has indicated to the Debtor that an action for declaratory judgment

is being contemplated to confirm the position that Westfield owes no coverage for defense

or indemnity of the Lawsuits.

       36.    Although the Debtor believes there is significant support under applicable

policy language for its position that coverage exists under at least one of the Policies, the

Debtor believes that litigating the issues to completion will only result in substantially more

legal fees and that there is a substantial chance that Westfield will prevail and obtain a

declaration of no-coverage under all of the Policies.

       37.    If Westfield were to prevail on its position, the only potential benefit that the

Debtor and the others claiming under the Policies may receive would be an ongoing

defense for the Lawsuits, but with only a minimal likelihood of establishing a right to

indemnity under the Policies for any settlements or judgments that may result in the

Lawsuits.

       38.    The Westfield Settlement Agreement eliminates these risks by providing for

liquidation of the Policies and making the settlement proceeds available shortly after this

Court approves this Motion.

       39.    If it is ultimately determined that the Debtor, JND, and other individuals that

are being provided with a defense by Westfield are legally liable in the Lawsuits, they will

have an onerous task of establishing that the Policies, which cancelled in 2017, would

cover liability for property damage that did not occur until 2018.
Case 20-21595-GLT      Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13         Desc Main
                                Document     Page 11 of 17


       40.    Given the significant risks inherent in litigating with Westfield over coverage

for the Lawsuits, the recovery provided for in the Westfield Settlement Agreement must

be viewed as significant and propitious for the Debtor and its creditors. Considering the

range of reasonable outcomes of those disputes – which includes a real chance of no

recovery at all – the resolution afforded by the Westfield Settlement Agreement certainly

exceeds the lowest point in the range of reasonableness.

       41.    In resolving its coverage disputes with Westfield, the Debtor reviewed,

among other things, the Policies and applicable law and determined that $400,000 was

an equitable settlement payment given the potential litigation outcomes.

       42.    The Westfield Settlement is in the paramount interests of creditors because

it (i) resolves and thereby eliminates the dispute between the Debtor and Westfield over

the accessibility of additional coverage for litigation claims under the Policies, (ii) makes

the settlement proceeds more immediately accessible than had the Debtor litigated with

Westfield to completion or awaited the normal delays attendant to the legal system, and

(iii) facilitates the fair and efficient distribution of proceeds to the Debtor’s litigation

creditors.

       43.    For the foregoing reasons, the Settlement Agreement satisfies the

requirements of Bankruptcy Rule 9019 and the Martin factors.

C.     The Court Should Approve The Sale Of The Policies To Westfield Under
       Section 363 Of The Bankruptcy Code.

       44.    Section 363(c)(1) of the Bankruptcy Code provides that a debtor-in-

possession may sell property of the estate “other than in the ordinary course of business”

after notice and a hearing. 11 U.S.C. § 363(b)(1). Courts have recognized that insurance

policies are property of the debtor’s estate, which may be sold with court approval under
Case 20-21595-GLT       Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13          Desc Main
                                 Document     Page 12 of 17


section 363 of the Bankruptcy Code. See, e.g., MacArthur Co. v. Johns-Manville Corp.

(In re Johns-Manville Corp.), 837 F.2d 89, 92-93 (2d Cir. 1988) (because numerous courts

have determined that a debtor’s insurance policies are property of the estate, court

authorized a settlement of the debtor’s insurance coverage claims pursuant to the court’s

authority to approve the sale of the debtor’s property); Estate of Lellock v. Prudential Ins.

Co., 811 F.2d 186, 189 (3d Cir. 1987) (same).

       45.    A debtor’s sale of property outside the normal course should be authorized

pursuant to section 363 of the Bankruptcy Code as long as a sound business purpose

exists for doing so. See, e.g., In re Schipper, 933 F. 2d 513, 515 (7th Cir. 1991); Stephens

Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1989); In re Lionel Corp., 722 F.2d

1063, 1070-71 (2d Cir. 1983). The Debtor’s sale of the Policies to Westfield is an integral

component of the Westfield Settlement Agreement in exchange for which the Debtor and

its creditors will receive the benefit of Westfield’s settlement payment of $400,000.00.

And, as indicated above, payment of the settlement proceeds under the Westfield

Settlement Agreement is integral to the success of this Chapter 11 Case and the fair and

efficient administration of Claims by the liquidating trust. Accordingly, a sound business

purpose exists for the sale of the Policies.

       46.    Section 363(f) of the Bankruptcy Code provides that the debtor-in-

possession may sell property “free and clear of any interest in such property of an entity

other than the estate” if at least one of the following conditions is satisfied: (1) applicable

nonbankruptcy law permits sale of such property free and clear of such interest; (2) such

entity consents; (3) such interest is a lien and the price at which such property is to be

sold is greater than the aggregate value of all liens on such property; (4) such interest is
Case 20-21595-GLT       Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13           Desc Main
                                 Document     Page 13 of 17


in bona fide dispute; or (5) such entity could be compelled, in a legal or equitable

proceeding, to accept a money satisfaction of such interest. 11 U.S.C. § 363(f)(1)-(5).

Section 363(f) authorizes a sale free and clear of “interests,” not merely liens, and thus

permits a sale of property free and clear of all claims and interests of any entity that “are

derivative of the debtor’s rights in that property.” In re Dow Corning Corp., 198 B.R. 214,

244 (Bankr. E.D. Mich. 1996).

        47.   The Policies may be sold free and clear of all liens, encumbrances, and

other interests of any entity pursuant to sections 363(f)(2), (f)(4) or (f)(5) of the Bankruptcy

Code.

        48.   First, entities that receive notice of the Westfield Settlement Agreement and

fail to object should be deemed to have consented to the Westfield Settlement Agreement

for purposes of section 363(f)(2) of the Bankruptcy Code. See, e.g., In re Dura Auto. Sys.,

Inc., No. 06-11202 KJC, 2007 WL 7728109, at *6 (Bankr. D. Del. Aug. 15, 2007)

(concluding that creditors who do not object to the asset sale are “deemed to have

consented pursuant to section 363(f)(2) of the Bankruptcy Code.”); In re James, 203 B.R.

449, 453 (Bankr. W.D. Mo. 1997) (section 363(f)(2) satisfied where secured creditor had

notice and failed to object to proposed sale and thus “implicitly conveyed its consent to

the sale”); In re Elliot, 94 B.R. 343, 345-46 (E.D. Pa. 1988) (implied consent sufficient to

authorize section 363(f)(2) sale; consent implied from non-debtor that “received notice of

the proposed sale and also admits that it did not file any timely objection”). Non-objectors

should be deemed to have consented to the sale for purposes of section 363(f)(2) of the

Bankruptcy Code.
Case 20-21595-GLT       Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13          Desc Main
                                 Document     Page 14 of 17


       49.    Second, to the extent any objections are filed, the Policies may be sold free

and clear of all claims and interests pursuant to either section 363(f)(4) of the Bankruptcy

Code. A sale free and clear is appropriate under section 363(f)(4) because the interests

of the holders of such claims plainly are “in bona fide dispute” here. See In re Johns-

Manville Corp., 837 F.2d at 93 (holding that vendor’s alleged rights under certain

endorsements for indemnity for asbestos claims was in bona fide dispute because a

dispute existed as to whether “the product liability limits on the policies to which the vendor

endorsements attach have been exhausted”). In particular, to the extent an objector is

asserting the right as an insured under the Policies, the Debtor disputes the interest of

such entity as an insured under such policies. To the extent an objector is a plaintiff

asserting a right to recover directly from Westfield under the Policies, the Debtor has not

conceded that any particular claim is valid at all or in the amounts sought by the claimant

and expects that it or the liquidating trust will challenge or deny certain claims due to lack

of proof. Accordingly, the interest of any objector in the Policies is in dispute. In short,

there are a number of actual unresolved “disputes” with respect to the claims and interests

that makes section 363(f)(4) of the Bankruptcy Code.

       50.    Third, under section 363(f)(5) of the Bankruptcy Code, holders of any claims

that object to the sale could be compelled to accept a money satisfaction for their

interests. Indeed, the potential right to a money satisfaction is likely the only interest such

claim or interest holders could have in the Policies. For this reason, courts have approved

the sale of insurance policies free and clear of claims pursuant to section 363(f)(5) of the

Bankruptcy Code. See, e.g., In re Thorpe Insulation Co., No. 07-19271 (BB), Doc. Nos.
Case 20-21595-GLT      Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13         Desc Main
                                Document     Page 15 of 17


1676 and 1677 (Bankr. C.D. Cal. Nov. 25, 2008); In re Burns and Roe Enters., Inc., Case

No. 0041610 (RG), Doc. No. 1200 (Bankr. D.N.J. Feb. 17, 2005).

D.     The Court Should Approve The Insurance Policy Injunction Under Section
       105(a) Of The Bankruptcy Code.

       51.    To effectuate and supplement the “free and clear” nature of the sale of the

Policies to Westfield pursuant to section 363(f) of the Bankruptcy Code, Westfield has

conditioned consummation of the Westfield Settlement Agreement upon the issuance of

an order containing the Insurance Policy Injunction.

       52.    Consistent with the policy buyback contemplated in the Westfield

Settlement Agreement, the Insurance Policy Injunction would operate to prevent all

persons who hold or assert, or may in the future hold or assert, any claim against the

Debtor arising out of or in connection with the activities covered by the Policies, or in

connection with the Debtor’s activities giving rise to claims made or to be made under the

Policies, or any other person who may claim to be an insured, additional insured, or

otherwise entitled to any benefit under the Policies, from asserting any claim or right to

entitlement, or taking any other action against Westfield, for the purpose of obtaining any

recovery or other relief from Westfield or under or in connection with the Policies.

       53.    The Court has authority to issue the Insurance Policy Injunction pursuant to

section 105(a) of the Bankruptcy Code, which provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of

this title.” 11 U.S.C. § 105. Issuance of an order containing the Insurance Policy Injunction

is necessary and appropriate to carry out and enforce the “free and clear” nature of the

sale of the Policies to Westfield under the Westfield Settlement Agreement pursuant to

section 363(f) of the Bankruptcy Code.
Case 20-21595-GLT        Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13           Desc Main
                                  Document     Page 16 of 17


         54.    The basis and appropriateness of the Insurance Policy Injunction in

connection with a policy buyback under section 363(f) of the Bankruptcy Code is well-

established. As the Court in In re Dow Corning Corp. observed:

         Courts have long recognized that inherent within the authority to sell estate
         property free and clear of liens is the power to enjoin creditors from pursuing
         the purchaser of such property. Nevertheless, more explicit protection is
         often needed to effectuate this important aspect of a § 363 sale. In other
         words, an actual injunction barring creditors from suing a purchaser of
         estate assets is sometimes necessary and appropriate to give the ‘free and
         clear’ aspect of § 363(f) meaning. When this is the case, a court has the
         power to ‘issue an [] order . . . necessary or appropriate to carry out [§363(f),
         one of] the provisions of the [Bankruptcy Code].’ 11 U.S.C. §105(a).

In re Dow Corning Corp., 198 B.R. 214, 245 (Bankr. E.D. Mich. 1996) (certain internal

citations omitted).

         55.    Courts within this District have issued insurance policy injunctions, primarily

in the context of asbestos cases: In re Geo. V. Hamilton, Inc., No. 15-23704 (GLT), Doc.

No. 1831 (Bankr. W.D. Pa. Feb. 27, 2018); In re Global Indus. Technologies, Inc., et al.,

No. 02-21626 (JKF), Doc. No. 9444 (Bankr. W.D. Pa. Sept. 24, 2007); In re Pittsburgh

Corning Corp., No. 00-22876 (JKF), Doc. No. 7711 (Bankr. W.D. Pa. May 15, 2013).

Insurance policy injunctions have been issued in other districts as well. See, e.g., In re

Oakfabco., No. 15-27062 (JBS), Doc. No. 764 (Bankr. N.D. Ill. Dec. 18, 2018); In re Metex

Mfg. Corp., No. 12- 14554 (CGM), Doc. Nos. 554 and 555 (Bankr. S.D.N.Y. June 23,

2014).

         WHEREFORE, for the reasons set forth herein, the Debtor respectfully requests

that this Court enter an Order substantially in the form attached to this Motion: (i)

approving the assumption of the Westfield Settlement Agreement pursuant to section

365(a) of the Bankruptcy Code; (ii) approving the Westfield Settlement Agreement
Case 20-21595-GLT      Doc 12    Filed 05/21/20 Entered 05/21/20 18:05:13         Desc Main
                                Document     Page 17 of 17


pursuant to Bankruptcy Rule 9019; (iii) approving the sale, transfer, and conveyance by

the Debtor of its interest in the Policies to Westfield, free and clear of any and all liens,

claims, encumbrances, and interests of any kind or nature pursuant to sections 363(b),

(f), and (m) of the Bankruptcy Code; (iv) issuing the Insurance Policy Injunction pursuant

to section 105(a) of the Bankruptcy Code; (v) approving the completion of performance

of the other terms and conditions of the Westfield Settlement Agreement; and (vi) granting

such other and further relief as may be just and proper.


                                          Respectfully Submitted,


DATE: May 21, 2020                        BY: /s/ Donald R. Calaiaro
                                          Donald R. Calaiaro, PA I.D. #27538
                                          dcalaiaro@c-vlaw.com

                                          CALAIARO VALENCIK
                                          938 Penn Avenue, Suite 501
                                          Pittsburgh, PA 15222-3708
                                          (412) 232-0930
